Citation Nr: 0619458	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  03-10 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative arthritis of the right knee (formerly 
residuals of a right knee injury).    

2.  Entitlement to an initial rating in excess of 10 percent 
for instability of the right knee (formerly residuals of a 
right knee injury).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from November 1946 to November 
1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

As reflected on the title page of this decision, it has been 
correctly determined by the RO in a November 2005 rating 
decision that separate disability ratings are necessary to 
evaluate the veteran's right knee disorder.  See VAOGCPREC 9-
98 (August 14, 1998). This action results in a benefit, and 
the Board does not prejudice the veteran in proceeding with 
the appeal as currently characterized.  

Additional evidence was received at the Board from the RO in 
April 2006.  The additional material received consists of 
dated and redundant records. The additional evidence is not 
pertinent, and the Board will proceed with adjudication of 
the veteran's appeal. 38 C.F.R. § 20.1304 (2005).  


FINDINGS OF FACT

1.  The degenerative arthritis of the right knee is 
productive of limitation of motion and pain on motion 
resulting in functional impairment that equates to no more 
than flexion of a knee limited to 15 degrees.  

2.  The instability of the right knee is not productive of 
moderate recurrent subluxation or lateral instability.   

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2005).    

2.  The criteria for a rating in excess of 10 percent for 
instability of the right knee have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5257 (2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. An Initial Rating in Excess of 20 percent for Degenerative 
Arthritis of the Right Knee

The veteran claims that his right knee disability warrants an 
increased rating.  As this appeal arises from the initial 
disability evaluation assigned for this service-connected 
disability, the Board has considered whether a "staged" 
rating is appropriate. See Fenderson v. West, 12 Vet. App. 
119, 126 (1999). As will be demonstrated below, the record, 
however, does not support assigning different percentage 
disability ratings during the period in question.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.  
The veteran's degenerative arthritis of the right knee is 
currently rated as arthritis due to trauma under Diagnostic 
Code 5010 and assigned a 20 percent rating.  Under 38 C.F.R. 
§ 4.71a,  Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis (hypertrophic or osteoarthritis) established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint(s) involved (DC 5200 etc).  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of leg), flexion limited 15 degrees 
warrants a 30 percent evaluation; which is the maximum rating 
available for that Diagnostic Code.   

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (limitation of 
extension of leg), extension limited to 20 degrees warrants a 
30 percent evaluation; extension limited to 30 degrees 
warrants a 40 percent evaluation. 

Pursuant to 38 C.F.R. § 4.71a, Plate II, normal flexion of 
the knee is 140 degrees and normal extension of the knee is 
zero degrees. The Board finds no other provision upon which 
to assign a higher rating applicable to the veteran's 
condition.  

VA medical records through October 2002 report that the 
veteran had some arthritis in the right knee, but it had not 
been troublesome enough to warrant any (surgical) procedure. 
By early 2002, bilateral knee pain without effusion of the 
right knee was reported and there was mild right knee 
tenderness and pain to forced hyperextension. Continued right 
knee pain and occasional swelling was reported. Range of 
motion studies of the right knee were from 0 to 90-120 
degrees. A VA examiner in January 2003 indicated that the 
veteran's right knee had sufficient arthritis to undergo a 
total knee arthroplasty.  He also posited that the right knee 
warranted a rating in excess of 10 percent.  No findings of a 
physical examination were reported.    

At an October 2003 VA medical examination, it was reported 
that range of motion of the right knee was from minus 5 
degrees extension to 115 degrees flexion.  Pain was produced 
on varus/valgus stress and passive extension or flexion of 
the right knee. The examiner stated his belief that a 30 
percent disability of the right knee was indicated.  In an 
early February 2005 VA medical examination it was reported 
that there was no swelling, and the veteran had full 
extension and flexion to 130 degrees of the right knee. 

A VA medical examination of the joints was performed in 
February 2005. The veteran complained of bilateral knee pain, 
right more than left. Range of motion of the right knee was 
described as from minus10 to 100.  It was reported that the 
veteran had significant pain throughout range of motion on 
the right, with tenderness to palpation of the knee and 
crepitence. X-rays of the right knee revealed 
tricompartmental arthritis.  It was reported by the veteran 
that repetitive use caused both knees to swell and hurt more 
on the right.  The diagnosis was right knee injury with 
increasing pain, swelling, and other progressive arthritis on 
X-ray. The examiner commented that the veteran's right knee 
was quite symptomatic at the time, and he was unable to 
undergo a right total knee replacement due to a heart 
condition.  Range of motion was described as very painful on 
the right.  

Analysis  

The veteran has asked for a higher rating for his service 
connected degenerative arthritis of the right knee, 
indicating that it is more disabling than the current 20 
percent rating indicates.  All diagnostic codes referable to 
the knee are considered when rating the veteran's disability.  
Here, favorable or unfavorable ankylosis has never been 
demonstrated and diagnostic code 5256 is not for 
consideration.  

Recent VA clinical records reveal the veteran's ongoing 
complaints of right knee pain.  Medical evidence of 
limitation of motion of the right leg is demonstrated. In 
fact, at the most recent VA medical examination, it was 
reported that there was -10 extension and 100 degrees flexion 
of the right knee.  However, the extent of limitation of 
motion of the right leg that is demonstrated does not equate 
to the criteria necessary for an increased rating for the 
veteran's right knee disability, namely flexion of a leg 
limited 15 degrees or extension limited to 20 degrees, under 
Diagnostic Codes 5260 and 5261.  As a result under the 
schedular rating criteria an increase in disability is not 
available.  

The Board recognizes though that there are situations in 
which the application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints when the rating code under which the veteran 
is rated does not contemplate these factors, as above. DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  As regards the joints the 
factors of disability reside in reductions of the normal 
excursion of movements in different planes.  Inquiry will be 
directed to pain on movement. 38 C.F.R. § 4.45.

Regarding pain on motion, the recent clinical record is 
replete with medical evidence that the veteran experiences 
pain on motion with movement of the right knee. There is both 
objective and subjective pain on motion shown in the medical 
records.  In the past, it was reported that pain on motion 
was mostly shown upon hyperextension of the right knee.  More 
recent medical findings have shown pain on motion objectively 
demonstrated throughout range of motion studies of the right 
knee.  Further, at the most recent VA medical examination 
pain on motion of the right knee was clinically described as 
significant, and very painful. While the law and regulations 
are the basis of a determination in this matter, it is also 
noted that a VA clinician has opined that the veteran's right 
knee disability warrants an increase.  

The Board concludes that the veteran's degenerative arthritis 
of the right knee is productive of additional impairment, 
functional loss due to pain. It is apparent that the 
veteran's substantial functional impairment of the right knee 
equates to the criteria necessary for a 30 percent disability 
evaluation under either Diagnostic Code 5260, but no more. It 
is noted that a 30 percent disability evaluation is the 
maximum available that under Diagnostic Code 5260. While the 
earlier VA medical reports do not specifically address many 
of the factors regarding functional impairment, it is clear 
from the record that a right knee replacement has been 
recommended since at least 2001 and not accomplished for 
other health reasons.  Giving the veteran the benefit of the 
doubt compels an award of 30 percent dating from the date of 
his claim.  There is no indication from the evidence that the 
veteran's degenerative arthritis of the right knee is 
productive of an additional disability evaluation under 
diagnostic code 5261 for limitation of extension of a knee 
limited to 10 degrees.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The weight of the evidence supports the 
veteran's claim, and a 30 percent disability evaluation for 
degenerative arthritis of the right knee is warranted.  



II.  An Initial Rating in Excess of 10 percent for 
Instability of the Right Knee

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 evaluates 
other impairment of the knee, recurrent subluxation or 
lateral instability. Under Diagnostic Code 5257, a 20 percent 
rating is assigned if there is moderate recurrent subluxation 
or lateral instability. The Board finds no other provision 
upon which to assign a higher rating applicable to the 
veteran's condition.  

VA clinical records in 2002 reveal treatment for right knee 
symptoms, primarily right knee pain due to degenerative 
arthritis. At a VA medical examination in February 2002 it 
was reported that the veteran had mild anterior cruciate 
ligament laxity on testing. In October 2002 VA examinations 
revealed negative anterior drawer testing, and 1 plus laxity 
on the right.  Satisfactory right knee stability except for 
findings indicating absence of the anterior cruciate ligament 
was reported in an October 2003 VA medical examination. In 
early February 2005 at a VA medical examination, it was 
reported that all right knee ligaments were intact.  

A VA medical examination of the joints was performed in 
February 2005.  It was indicated that the veteran may have 
some laxity in the anteroposterior plane possibly suggesting 
an old anterior cruciate ligament injury. The diagnostic 
assessment related pain, swelling, and arthritis.  

Analysis

The veteran contends that his right knee instability is more 
disabling than the current 10 percent evaluation indicates.

The veteran's subjective complaints primarily pertain to knee 
pain. The most recent medical data shows that at worst, the 
veteran's right knee instability has been clinically 
described as mild or with some laxity or even satisfactory. 
There is no medical evidence that shows moderate recurrent 
subluxation or lateral laxity of the veteran's right knee.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that 
where an evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered. See 38 C.F.R. §§ 4.40, 4.45, 
4.59. Inasmuch as Diagnostic Code 5257 is not based on 
limitation of motion, the provisions of 38 C.F.R. § 4.40, 
4.45 and 4.59 do not apply when rating the knee for 
instability.

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation.  38 C.F.R. §  4.7. The instability of 
the right knee is not productive of moderate recurrent 
subluxation or lateral instability. The weight of the 
evidence does not support the veteran's claim, and an 
increased rating for instability of the right knee is not 
warranted.   

Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

The veteran's claim was initiated prior to promulgation of 
laws contemplating notification and assistance to veterans.  
In March 2002, VA appropriately sent the veteran information 
related to service connection because service connection was 
not in effect at that time.  Following the initial grant of 
service connection VA sent letters to the veteran in February 
2005 telling the veteran of the evidence necessary to 
establish an increased rating. The veteran has been informed 
of what he was expected to provide and what VA would obtain 
on his behalf, and asked him to provide VA with any evidence 
he may have pertaining to his appeal. The aforementioned 
letters satisfied VA's duty to notify.  Any defect with 
respect to the timing of the notice requirement was harmless 
error.  The veteran was furnished content-complying notice 
and proper subsequent VA process, thus curing any error in 
the timing.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim. The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements concerning his 
disabilities.  VA has attempted to obtain all records 
identified by the veteran.  The veteran has not notified VA 
of any additional available relevant records with regard to 
his claim.  The veteran has also been afforded VA medical 
examinations to evaluate his service-connected right knee 
disabilities.  As such, VA met its duty to assist.

Any defect with respect to the effective date portion of 
notice provided o the veteran will be rectified by the RO 
when it effectuates the award of the first issue in this 
case.  In light of the denial of the second issue, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.



ORDER

A 30 percent rating for degenerative arthritis of the right 
knee is granted, subject to the governing regulations 
pertaining to the payment of monetary benefits.

A rating in excess of 10 percent for instability of the right 
knee is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


